DETAILED ACTION
Applicant’s amendments and remarks, filed February 8, 2021, are fully acknowledged by the Examiner. Currently, claims 4, 8, 11, 12, 26, 28, 30, 32, 33 and 35-41 are pending with claims 1-3, 5-7, 9, 10, 13-25, 27, 29, 31, 34 and 42-45 cancelled, and claims 28 and 35 amended. The Examiner notes that while claims 40 and 41 are labeled as “NEW” such is an improper claim status identifier given that these claims were previously presented. As such, claims 40 and 41 will be treated as “Previously Presented”. Applicant’s cancellation of claim 45 has obviated the previously-filed rejection under 35 U.S.C. 112(a). Similarly, Applicant’s cancellation of claims 42-44 have obviated the previously-filed rejections of the claims under 35 U.S.C. 112(b). The following is a complete response to the February 8, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

David Schnurr on February 17, 2021.
The application has been amended as follows: 
Please amend line 2 of claim 28 to read as: “one strain sensor is positioned neared to the tissue contacting surface than the fixed connection point.”
Allowable Subject Matter
Claims 4, 8, 11, 12, 26, 28, 30, 32, 33 and 35-41 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Artale (US 2012/0172873) and Kerr (US 2014/0025067) were identified by the Examiner as the closest prior art of record to the invention set forth in independent claim 35. However, upon introduction of the amendment to claim 35, the Examiner has failed to find any prior art, whether alone or in any proper combination, that would disclose, fairly suggest or make obvious each and every limitation set forth in claim 35. Specifically, while Artale and Kerr were particularly pertinent to the limitations previously presented in the claims, the Examiner has failed to find and reference or combination of references that would provide for the placement of the claimed at least one strain sensor “at a position of maximum deformation of the at least one prong upon application of force to an outer surface of the at least one prong” in addition to the remaining structural and functional features of the claim.
As such, it is for at least the reasoning set forth above that the Examiner believes that claims 4, 8, 11, 12, 26, 28, 30, 32, 33 and 35-41 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.